Title: To James Madison from David Jameson, 7 April 1781
From: Jameson, David
To: Madison, James



Dr. Sir
Richmond  April Ap 7 1781
In one of my former letters I acquainted you with some of the abuses committed by some of the Officers Gen Greene sent out to impress Horses for the Cavalry when he was obliged to retreat to Virga. they seized some of the most valuable stud horses they could meet with, one of which was valued at £750 Specie, others as high as 3 & 400. some were valued in Tobacco and some in paper Money at rates nearly equal to those in Spec[i]e. The Assembly taking the matter under consideration passed a resolution early in March directing that all the Horses valued at more than £50 Specie or £5000 paper should be returned, and determined that no Horse should be purchased at a price exceeding £50 Specie or £5000 paper. Notwithstandg. this, some of those officers have gone through the Country and after they were informed of those resolutions of the Assembly have dared to seize & carry off Horses of high value and even to break open Stables.
The very frequent calls of Militia to reinforce Gen Greene and for reliefs to those embodied for the defence of our lower Country is very distressing to our people. they are drafted to fill up our quota of Continental troops and are called on for two or three times that number as Militia. they have their provisions taken from them to feed all these diff. armies for which they have nothing but certificates. they have taxes to pay to sink 30 or 40 millions of paper money and at least 10 millions more in certificates for Provisions, Horses &c And, I fear there is little hope of relief. we have the burthen of four States on us, at least so far as respects money and necessaries to subsist the prin[c]ipal army, without aid from our Northern brethren. this was not the case when the Enemy bent their force against Massachusetts or N York. every State in the Union contributed at that time, and this, very largely. The Sum voted by the last Assembly is not yet exausted because it could not be made fast enough for the demands, indeed they now wait for Paper. If Paper can be got we shall have issued the 15 Millions by the time the next Assembly can vote more
By what means we are to obtain Arms Ammunition & clothing for our troops I really do not know[.] our paper money will not pass beyond the limits of our State and we have very little Specie in the Country. the little there is Now sells as I am told as high as 150 for one. Tobacco does not exceed £80 P Ct. while our Bay was open Tobo. & Specie were nearly equal in value. we had then some chance of procuring necessaries
With my last I sent you the Acts of the October Session. I [hop]ed by this time to send you the journals, but our printers are slow. Mr Hay is now fixing up his Press and I hope we shall be better served.
Mr. Jefferson will certainly resign next Month which I am truly sorry for. I am quite at a loss to say who I think will succeed him The Enemy have provided themselves with large flat bottom’d Boats that will carry 100 Men[.] as they have made some movements, the people are much alarmed on this River. It is supposed Petersburg will if they come up the River be their object, but every part is accessible to them. It is generally supposed they mean to join Cornwallis. whether they will attempt it by way of the great bridge or run up Jas. River and land at some convenient place seems to be the doubt Yesterday a report was circulated in Town that Gen Green had had an engagemt. with Cornwallis, but we have no official accot. of it & therefore I disbelieve the report[.] with esteem I am Dr Sir Yr Obedt Sert
David Jameson
